IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUITUnited States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                                     No. 06-50550
                                   Summary Calendar                     September 14, 2007

                                                                      Charles R. Fulbruge III
                                                                              Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

MANUEL GUARDIOLA

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:02-CR-92-6


Before REAVLEY, SMITH and BARKSDALE, Circuit Judges
PER CURIAM:*
       Manuel Guardiola appeals from his conviction of conspiracy to possess
with intent to distribute marijuana, conspiracy to import marijuana, conspiracy
to possess with intent to distribute cocaine, and importation of cocaine.
Guardiola contends that the district court erred by adjusting his offense level for
obstruction of justice. Guardiola’s 420-month sentence falls within the 360-
month-to-life range that would have resulted had the district court not adjusted
the offense level for obstruction of justice.           The sentence is entitled to a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-50550

presumption of reasonableness that Guardiola has failed to rebut. See United
States v. Medina-Argueta, 454 F.3d 479, 483-84 (5th Cir. 2006).
     AFFIRMED.




                                      2